Citation Nr: 1827382	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-07 841	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to April 21, 2014, for posttraumatic stress disorder (PTSD) with mood disorder.  

2.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from September 1966 to September 1970.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) other than the undersigned.  In September 2017, the Agency of Original Jurisdiction (AOJ) notified the Veteran of his right to request another Board hearing; however, the Veteran never responded.  38 U.S.C. § 7107(c); 38 C.F.R. § 19.3(b), 20.707; September 2017 BVA Letter.  Accordingly, the case was reassigned to the undersigned VLJ.

In November 2014, the Board remanded for further development.  However, due to the withdrawal, analysis of substantial compliance is moot.  


FINDING OF FACT

In February 2017, prior to the promulgation of a decision, the Veteran requested withdrawal of the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeals have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C. § 7105.  An appeal may be withdrawn by a Veteran or an authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In February 2017, prior to the promulgation of a decision, the Veteran requested withdrawal of the appeal.  See February 2017 Correspondence ("I am satisfied and wish to withdraw all remaining issues associated with this appeal").  Although the representative submitted a subsequent brief in February 2018, the Veteran's prior correspondence clearly expressed his desire to withdraw the appeal.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


